                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  WAYNE A. HUSSAR, II,
                                                   CV 18-141-M-DLC
                      Plaintiff,

        vs.                                         ORDER

  (LEWIS & CLARK COUNTY) U.S.
  DISTRICT COURT,

                      Defendants.

      Plaintiff Wayne A. Hussar, II ("Hussar") is a state prisoner proceedingpro

se. Hussar has filed a civil Complaint (Doc. 2) and has moved for leave to proceed

in forma pauperis (Doc. 1). Hussar claims that his prior suits filed in this Court

were illegally dismissed.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on August 14, 2018. (Doc. 3). Judge Lynch

recommended that Hussar's Motion to Proceed in Forma Pauperis be denied

because Hussar is barred from proceeding by the three strikes provision in 28

U.S.C. § 1915(g). (Id. at 1-3.) Hussar is not entitled to object to Judge Lynch's

Findings and Recommendation in this case. See Minetti v. Port ofSeattle, 152

F.3d 1113, 1114 (9th Cir. 1998) (per curiam). As a result, this Court reviews the


                                         -1-
..


     Findings and Recommendation for clear error. United States v. Reyna-Tapia, 328

     F.3d 1114, 1121 (9th Cir. 203) (en bane); Thomas v. Arn, 474 U.S. 140, 149

     (1985). Clear error exists ifthe Court is left with a "definite and firm conviction

     that a mistake has been committed." United States v. Syrax, 235 F.3d 422, 427

     (9th Cir. 2000) (citations omitted).

           The Court finds no clear error in Judge Lynch's determination that Hussar is

     subject to the three strikes provision of 28 U.S.C. § 1915(g) and has failed to meet

     the "imminent danger of serious physical injury" exception. Accordingly, the

     Court agrees with Judge Lynch that Hussar should not be allowed to proceed in

     forma pauperis. Ordinarily, the Court would give Hussar an opportunity to pay the

     full filing fee of $400.00 but, in this case, Hussar knew that he was subject to the

     three strikes provision and, consequently, knew that he needed to either pay the fee

     or demonstrate imminent danger of serious physical harm. See Hussar v. Lewis

     and Clark Cnty. Det. Ctr., No. 17-55-M-DLC-JTJ, Doc. 4 at 2 (D. Mont. June 21,

     201 7). Therefore, Hussar will not be provided the opportunity to pay the filing fee

     now. Accordingly,

           IT IS ORDERED that Judge Lynch's Findings and Recommendation (Doc.

     3) are ADOPTED IN FULL.




                                              -2-
...




            IT IS FURTHER ORDERED that Hussar's Motion to Proceed in Forma

      Pauperis (Doc. 1) is DENIED pursuant to 28 U.S.C. § 1915(g).

            IT IS FURTHER ORDERED that the Clerk of Court is directed to close this

      case and enter judgment pursuant to Federal Rule of Civil Procedure 58.

            IT IS FURTHER ORDERED that no motions for reconsideration or

      rehearing will be entertained and the Clerk of Court is directed to discard any such

      motions.

            DATED this    11-~day of October, 2018.



                                                    Dana L. Christensen, Chief Judge
                                                    United States District Court




                                              -3-
